OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and defendant’s motion for summary judgment dismissing the personal injury claim granted. The certified question should be answered in the negative.
Although the issue of proximate cause is ordinarily for the factfinder to resolve, defendant established that the ill-fitting replacement wheelchair provided by a third party constituted *821an independent intervening occurrence which operated upon, but did not flow from, the original negligence (Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315 [1980]; see also Ventricelli v Kinney Sys. Rent A Car, 45 NY2d 950, 951 [1978], mot to amend remittitur granted 46 NY2d 771 [1978]).
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Grapfeo, Read and R.S. Smith concur in memorandum.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, etc.